In an action to recover damages, inter alia, for wrongful eviction, the plaintiffs appeal from an order of the Supreme Court, Kings County (Levine, J.), dated June 23, 1987, which (1) denied those branches of their motion which were to vacate their default in complying with a conditional order of preclusion of the same court (Jordan, J.), dated October 3, 1983, in favor of the defendants Enoch Star Restoration Fund Development Co., Inc., and Willard Price Housing, and to vacate an order of the same court (Bellard, J.), dated November 28, 1983, entered upon the plaintiffs’ default, which dismissed the complaint as against the defendants Hy Crane and Phillip Rosenberg, individually and doing business *511as Progressive Management Co., and (2) granted the cross motion of the defendants Enoch Star Restoration Fund Development Co., Inc. and Willard Price Housing for summary judgment dismissing the complaint insofar as it is asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The plaintiffs failed to establish a reasonable excuse for their defaults (see, La Buda v Brookhaven Mem. Hosp. Med. Center, 98 AD2d 711, affd on other grounds 62 NY2d 1014). Accordingly, those branches of the plaintiffs’ motion which were to vacate their defaults were properly denied.
Further, the cross motion of the defendants Enoch Star Restoration Fund Development Co., Inc. and Willard Price Housing for summary judgment dismissing the complaint insofar as it is asserted against them was properly granted (see, Turbowitz v Mapeth, Inc., 140 AD2d 433). Bracken, J. P., Brown, Lawrence and Spatt, JJ., concur.